Affirmed and Memorandum Opinion filed May 5, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00522-CR
                             NO. 14-19-00523-CR



                    JERRY WAYNE MOSES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 56th District Court
                         Galveston County, Texas
                    Trial Court Cause No. 17-CR-1499
                    Trial Court Cause No. 19-CR-0246

                         MEMORANDUM OPINION

      Appellant appeals his convictions for Aggravated Assault and Possession of
a Controlled Substance. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2